Dismissed and Opinion Filed November 23, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01366-CV

                            IN RE REGINALD A. NOBLE, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. F-0050025-K

                             MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Francis
       Relator filed this petition for writ of mandamus complaining that the trial court failed to

comply with its statutory duties in connection with his petition for writ of habeas corpus. We

lack jurisdiction over the petition. This Court has not been given general supervisory control

over district and county courts. Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ.

App.—Dallas 1941, no writ).         While the courts of appeals have concurrent mandamus

jurisdiction with the Texas Court of Criminal Appeals in post-conviction proceedings in which

this Court has appellate jurisdiction over the trial court’s ruling, see, e.g., Padilla v. McDaniel,

122 S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA testing), the Court has no

jurisdiction in post-conviction habeas corpus proceedings brought under article 11.07 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); In

re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

“Article 11.07 contains no role for the courts of appeals; the only courts referred to are the
convicting court and the Court of Criminal Appeals.”        In re McAfee, 53 S.W.3d at 718.

Consequently, any complaints about action or inaction on a matter related to a post-conviction

petition for writ of habeas corpus must be brought by mandamus to the Texas Court of Criminal

Appeals and not to this Court. In re McAfee, 53 S.W.3d at 717.

       We dismiss the petition for want of jurisdiction.




151366F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–